Case 19-80064-TLS            Doc 677       Filed 03/14/19 Entered 03/14/19 20:00:51                       Desc Main
                                          Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-80064 (TLS)
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

              DECLARATION OF DISINTERESTEDNESS OF SNOW
    CHRISTENSEN & MARTINEAU PURSUANT TO THE ORDER (I) AUTHORIZING
    THE DEBTORS TO RETAIN AND COMPENSATE PROFESSIONALS UTILIZED IN
    THE ORDINARY COURSE OF BUSINESS AND (II) GRANTING RELATED RELIEF

I, Ruth A. Shapiro, declare under penalty of perjury:

         I am an Attorney of Snow Christensen & Martineau, located at 10 Exchange Place, 11th

Floor, Salt Lake City, Utah 84111 (the “Firm”).

         1.       Specialty Retail Shops Holding Corp. and certain of its affiliates, as debtors and

debtors in possession (collectively, the “Debtors”), have requested that the Firm provide legal

services to the Debtors, and the Firm has consented to provide such services.

         2.       The Firm may have performed services in the past, may currently perform

services, and may perform services in the future in matters unrelated to these chapter 11 cases for

persons that are parties in interest in the Debtors’ chapter 11 cases. The Firm, however, does not

perform services for any such person in connection with these chapter 11 cases, or have any




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS           Doc 677    Filed 03/14/19 Entered 03/14/19 20:00:51         Desc Main
                                      Document      Page 2 of 3


relationship with any such person, their attorneys, or accountants that would be adverse to the

Debtors or their estates.

       3.      As part of its customary practice, the Firm is retained in cases, proceedings, and

transactions involving many different parties, some of whom may represent or be employed by the

Debtors, claimants, and parties in interest in these chapter 11 cases.

       4.      Neither I nor any principal, partner, director, officer of, or professional employed

by, the Firm has agreed to share or will share any portion of the compensation to be received from

the Debtors with any other person other than the principal and regular employees of the Firm.

       5.      Neither I nor any principal, partner, director, officer, of or professional employed

by, the Firm, insofar as I have been able to ascertain, holds or represents any interest adverse to

the Debtors or their estates with respect to the matter(s) upon which the Firm is to be employed.

       6.      The Debtors owe the Firm $6,017.90 for prepetition services, the payment of which

is subject to limitations contained in title 11 of the United States Code.

       7.      As of January 16, 2019, which was the date on which the Debtors commenced these

chapter 11 cases, the Firm was party to an agreement for indemnification with certain of the

Debtors.

       8.      The Firm is conducting further inquiries regarding its retention by any creditors of

the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

employment, if the Firm should discover any facts bearing on the matters described herein, the

Firm will supplement the information contained in this Declaration.




                                                  2
Case 19-80064-TLS      Doc 677     Filed 03/14/19 Entered 03/14/19 20:00:51            Desc Main
                                  Document      Page 3 of 3


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Date: _________________, 2019
                                                    ____________________________________
                                                    Ruth A. Shapiro
